DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2019 has been entered.
 
	Applicant’s amendment filed on July 13, 2021 is entered.
Claims 1-65, 70, 71, and 73-75 have been canceled.

	Claim 100 has been added.

	Claims 66-69, 72, and 76-100 are pending.

Upon further consideration, the previous Species Election requirement set forth in pages 4-5 of the Requirement for Restriction/Election mailed on October 30, 2019 has been withdrawn. Claims 77-83, 85-93, 95, 96, 98, and 99 have been rejoined.  In view of the withdrawal of the species restriction requirement, applicant(s) are advised that if any claims presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



	

72 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2020.

	Claims 66-69 and 76-100 are currently under consideration.

3.	In view of the filing of the Terminal Disclaimer, the previous of nonstatutory double patenting rejection against claims in US 10,766,960 has been withdrawn.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 66-69 and 76-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.

	The claims are drawn to a molecule comprising a heterodimeric Fc region that is a heterodimer of a first Fc and a second Fc that differs in amino acid sequence, wherein the first Fc comprises a first human IgG1 CH2 domain tat comprises a set of mutations recited in claim 76 and wherein the second Fc comprises a second human IgG1 CH2 domain that comprises another set of mutations as recited in claim 76. Dependent claim 98 recites further mutations in a laundry list of positions, wherein the mutation confers or increase a difference in isoelectric points. Most of the claims (except claim 100) do not recite the specific amino acid residues used for the mutations.  For examples, the amino acid residues, e.g. Leu at position 234, recited in claim 76 were known to be the naturally occurring amino acid residues in the particular recited positions.  Dependent claim 100 recites amino acid residues used in the mutations but the claim encompasses pick and choose from the list of substitutions for the combination substitutions. 

The specification discloses certain structurally defined heterodimeric Fc with specific amino acid substitutions in specifically identified positions in the Fc region of a human IgG1 wherein the heterodimeric Fc exhibits specific functions, e.g. increased binding to FcγRIIIa. For example, the heterodimer formation appears to contain D356K and H435R in one heavy chain and K439E in the other heavy chain (e.g. see lines 20-21 in page 76 and Fig. 5 of the specification as filed). Additional amino acid substitutions (e.g. as shown in Tables 2, 3, and 19) were made into the heterodimers.  

     	However, there is insufficient written description in the specification as-filed of the claimed heterodimeric Fc region comprising a first polypeptide and a second polypeptide, each comprises mutations as recited.
	
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
 See MPEP 2163 II.A.3a.ii.

    	The claims recite a genus of heterodimeric Fc comprising a first polypeptide and a second polypeptides, each comprises the mutations in the positions recited without setting forth which amino acid residues that are used to substitute the recited pre-existing amino acids. Some of the dependent claims (e.g. claim 100), while recites that amino acid residues that can be used to substitution at each position (e.g. a substitution of Leu at 234 with Tyr, Ala, Glu, Gly, His, or Ser), the claims encompasses mixing all the positions with respect to the substitutions. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variable because a significant number of structural differences between genus members are permitted.  
The specification does not describe the structure for substitution variants other than the examples comprising specific substitutions in specific positions in the Fc region.  The specification does not describe the particular physical or chemical characteristics for mutations that can be made in the first and the second polypeptides and their correlations between the structure and the functions, e.g. forming heterodimers and/or conferring or increasing a difference in isoelectric points (recited in claim 98).

For example, Arathoon et al.  (US 7,951,917, reference on IDS) teach that making CH3 variants for the purpose of enhancing heterodimerization requires first to identify the residues to be replaced, followed by studying amino acid replacement including examination of the three-dimensional structure of the interface because mutations (especially combination mutations) can potentially affect antigen-binding characteristics and glycosylation of the heteromultimers formed. Further, mutations made in the same positions as claimed (e.g. K392) have been shown to result in monomeric CH3 rather than heterodimer as evidenced by the teachings of Kannan et al. (US 2012/0244578, see entire document, particularly Examples in pages 7-9 and claims 1-26).

    	The specification discloses limited species, e.g. D356K and H435R in one heavy chain and K439E in the other heavy chain, which would facilitate the heterodimer formation. The instant application also disclosed specific substitutions in particular positions in the Fc region of a human IgG1 with functions, e.g. increased binding to FcγRIIIa (e.g. see Tables 2, 3, and 19 in the instant specification). However, the specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions (e.g. forming heterodimer) and the structure of the heterodimeric Fc region comprising first and second polypeptides, each comprising amino acid mutations, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.

      	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties as recited.

      	It does not appear based upon the disclosure of Fc variants having specific amino acid substitutions in specific positions alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the heterodimeric Fc region comprising two or more of the amino acid mutations.

    	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claims.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the heterodimeric Fc region, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        	Therefore, there is insufficient written description for genera of  the heterodimeric Fc region comprising first and second polypeptide comprising amino acid mutation, broadly encompassed by the claimed invention, other than Fc variant structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

	Applicant’s arguments have been fully considered but have not been found persuasive.
	
	Applicant argues the claims do not recite any functions thus there is no need for the specification to provide support of the claimed variants.  Applicant asserts that the independent claim 76 is drawn to the structure of a heterodimer but the since it does not recite forming of heterodimer, the formation of heterodimer is not considered a function encompassed by the claims. Applicant asserts that when the polypeptides are mixed, they form heterodimer, homodimers of either the first or the second polypeptide automatically. Applicant asserts that if the first and second Fc polypeptides meeting the structural criterial of claim 76 are mixed together, and if even one heterodimer molecule is formed, the heterodimer molecule meets the criteria of the claims. Applicant asserts there is no question that the claims satisfy the written description requirement. 

	Regarding claim 97, applicant argues the recited isoelectric point is a physical attribute for all amino acids in the protein and not a function. Applicant asserts:


    PNG
    media_image1.png
    256
    637
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    256
    637
    media_image1.png
    Greyscale


Contrary to applicant’s assertion, the problem here is that the structure of claim 76 is not clear. It is noted that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.”. The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach. See MPEP 2111.  The heterodimeric Fc is a functional limitation that do not correlate with the structures of the amino acid substitutions currently recited in the claims.  

The specification (e.g. in page 79) discloses that the heterodimer are formed by following:
 

    PNG
    media_image2.png
    165
    621
    media_image2.png
    Greyscale


There is no objective evidence and no single species in the specification meet the claimed limitation since heterodimers are formed by additional mutations, e.g. D356K in Fc and K439E in the other Fc. For example, there is no objective evidence showing that a first human IgG1 Fc comprises mutations in 234, 235, 236, 268, and 298 when mixed with a second human IgG1 comprising mutations at 326, 330, and 334 would form any heterodimers and not homodimers.

Further, contrary to applicant’s assertion, the genus of the claims encompasses enormous amount of variants. For example, a heterodimer comprising a first human IgG1 Fc comprises mutations in 234, 235, 236, 268, and 298 (i) and a second human IgG1 comprising mutations at 326, 330, and 334 (vii) read on mutations in eight positions (five on one Fc and three on the second Fc), each position could have 19 different amino acid residues to replace the naturally occurring amino acid residues (e.g. Leu at 234).  As such, the heterodimer comprising (i) and (vii) contains 819 = 14000000000000000 heterodimers, which are not supported by the specification as filed. There is no disclosure of single species to support the claimed genus including the additional mutations recited in claim 98.
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Additionally, in regard to antibodies the courts have ruled that knowledge of the specific structure of the antibody itself that is being claimed is required rather than just a description of the antigen as can be seen in AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed.Cir. 2014) and Amgen v. Sanofi No.17-1480 (Fed. Cir. 2017).

Here, the adequate written description requires the knowledge of the specific structure of the heterodimers including the specific amino acid substitutions in specific positions that would form heterodimers rather than just a description of the positions that would affect the binding to Fcγ receptors, a property disclosed in the specification but not claimed.

Contrary to applicant’s assertion relying upon the lack of functions recited in the claims, note that heterodimer is a function that correlates to mutations in D356K and H435R in one heavy chain and K439E in the other heavy chain (e.g. see lines 20-21 in page 76 and Fig. 5 of the specification as filed) and these structure that facilitates heterodimer formation are not recited.  Further, regarding the newly added limitation of “two or more” mutations in each of the first and second Fc polypeptides, note that merely reproducing a claim limitation in the specification, or even pointing to an original claim does not satisfy the written description requirement unless the claim itself conveys enough information to show that the invention has possession of the claimed invention at the time of filing.  

Merely reproducing a claim limitation in the specification or pointing to an original claims does not satisfy the written description requirement unless the claim itself conveys enough information to show that the inventor has position of the claimed invention at the time of filing.

The disclosure of specific amino acid substitutions in each of the first and second Fc polypeptide (e.g. a first Fc polypeptide comprising D356K/H435R/L234Y/L235Y/G236W/S239M/H268D/D270E/S298A/A327D/L328W/K334L and a second Fc polypeptide comprising K439E/D270E/K326D/A330M/K334E) is not sufficient to support a heterodimer comprising a first Fc polypeptide comprising two or more amino acid substitutions selected from L234Y/L235Y/G236W/S239M/H268D/D270E/S298A/A327D/L328W/K334L and a second Fc polypeptide comprising two or more amino acid mutations selected from D270E/K326D/A330M/K334E because the claims omits the substitutions required for heterodimer formation and encompass mix and match of the recited mutations.  The instant application disclosed specific substitutions in particular positions in the full length of the Fc region of a human IgG1 including positions that facilitate the heterodimer formation and Fc binding which would not be sufficient to support the heterodimeric Fc region currently claimed. 

	As such, applicant’s arguments have not been found persuasive.

6.	No claim is allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644